Citation Nr: 0805675	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
inguinal hernias. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that, in pertinent part, confirmed and continued 
a noncompensable rating for bilateral inguinal hernias.  The 
veteran filed a notice of disagreement (NOD) in June 2004 in 
which he stated that his hernia condition warranted a higher 
rating and he requested an examination (he had to cancel one 
scheduled in February due to work).  At that time, the 
veteran submitted an April 2004 letter from his private 
physician addressing the current symptomalogy of his service-
connected bilateral inguinal hernias.  He requested review by 
a decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and continued the noncompensable rating 
in an October 2004 statement of the case (SOC).  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2004, and requested a 
hearing before the Board at the RO.  

By a January 2005 rating decision, the RO granted a higher 10 
percent rating for bilateral inguinal hernias, effective 
November 24, 2003, the date of the veteran's claim for an 
increased rating.  In March 2005, the veteran submitted a VA 
Form 21-4138 reflecting his continued disagreement and his 
assertion that a 20 percent rating was warranted since the VA 
has acknowledged that there is bilateral involvement (he 
cited to 38 C.F.R., and the corresponding rating criteria 
under DC 7338 to "add 10 percent for bilateral 
involvement.").  The RO furnished the veteran with a 
supplemental SOC (SSOC) in August 2006 that specifically 
addressed the veteran's March 2005 contentions.  In October 
2006, the veteran submitted another VA Form 9, and this time 
checked off that he did not want a Board hearing.  He also 
reiterated that the 10 percent bilateral factor rule should 
apply.  A December 2006 report of contact signed by the 
veteran's representative reflects that the veteran no longer 
wanted a hearing, and instead preferred that his case be 
expedited and sent directly to the Board.  Hence, the Board 
finds that the veteran's earlier request for a Travel Board 
hearing has been withdrawn.  

In March 2007, the Board remanded this matter for additional 
development.  After completing the requested actions, to the 
extent possible, the RO continued the denial of the claim for 
an increased rating for bilateral inguinal hernias (as 
reflected in an October 2007 SSOC and returned the matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

The medical evidence of record shows that the veteran's 
bilateral inguinal hernias are, each, mildly recurrent, 
readily reducible, and do not require use of a truss.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
bilateral inguinal hernias has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7,  4.114, 
4.118,  Diagnostic Codes 7338, 7801-7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO sent notice letters to the veteran in 
January 2004, March 2006, and April 2007 that informed him of 
the information and evidence he needed to substantiate his 
claim for an increased rating.  In these notice letters, the 
RO advised the veteran of VA's responsibilities to notify and 
assist the veteran in his claim, to specifically include the 
information and evidence necessary to substantiate his claim 
for service connection.  The letters asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
addition, the letters explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  In the January 2004 letter, the veteran 
was asked to send any treatment records pertinent to his 
claim condition as soon as he could and in the March 2006 
letter, the veteran was specifically requested to send to VA 
any information in his possession pertaining to his claim.  
In addition, the March 2006 and April 2007 provided the 
veteran notice compliant with Dingess, supra.   In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied.
 
The Board notes that the veteran was not specifically 
requested to submit all evidence in his possession pertinent 
to his claim until after the March 2004 decision, nor did he 
receive timely notice of the effective date element pursuant 
to Dingess, supra, thus the Board finds that a timing error 
has occurred.  In addition, although the March 2006 and April 
2007 letters provided the veteran with some of the notice 
required pursuant to Vazquez-Flores, supra, the Board finds 
that there is error regarding the adequacy of the notice.  
Id.  
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

Here, the Board points out that compliant VCAA notice 
regarding the veteran's claim for an increased rating was 
provided to the veteran by the RO in March 2006 and April 
2007 letters.  The veteran and his representative were 
afforded ample opportunity to respond to these letters and 
the claim was fully developed prior to readjudication (as 
reflected in August 2006 and October 2007 SSOCs) and 
certification of the veteran's case to the Board.

Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   In this regard, the veteran's 
contentions throughout the appeal, to specifically include 
statements made in the veteran's November 2004 substantive 
appeal (via a VA Form 9), a February 2006 VA Form 21-4138, 
and in another VA Form 9 submitted in October 2006 reflect 
that he has a clear understanding of the requirements for the 
benefits sought on appeal.  In these statements, he cites to 
the applicable rating criteria and the symptoms required for 
a compensable rating as reported in the medical evidence and 
he also correctly argues that pursuant to bilateral 
provisions, he is entitled to an additional 10 percent for 
his inguinal hernias.  Therefore, under these circumstances, 
the Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that any VCAA timing error or 
inadequate notice pursuant to Vazquez-Flores v. Peake, did 
not affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

Furthermore, in the discussion below, the Board has fully 
granted the veteran's request for a 20 percent disability 
rating for his service-connected bilateral inguinal hernias.  
See the veteran's February 2006 VA Form 21-4138, and October 
2006 VA Form 9.  The agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the effective date element when effectuating the 
award.  Therefore, the Board finds that the veteran has not 
been prejudiced in the Board's favorable adjudication of his 
appeal.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
appropriate VA examinations in connection with his claim; the 
reports of which are of record.  Moreover, neither the 
veteran nor his representative has identified any existing 
pertinent records that need to be obtained.  Although the 
April 2007 notice letter requested the veteran to complete 
and sign VA authorization forms so the RO could obtain 
medical records from each non-VA doctor and medical facility 
that treated him for his bilateral inguinal hernias, no 
response was received from the veteran. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Disability Ratings

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Historically, a September 1999 rating decision granted the 
veteran service connection for bilateral inguinal hernias, 
and assigned a noncompensable disability rating, effective 
April 29, 1999, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7338.  In November 2003, the veteran submitted a 
claim for an increased rating.  In a March 2004 decision, the 
RO continued the noncompensable disability rating.  
Thereafter, by a January 2005 rating decision, the RO granted 
a higher 10 percent rating for the veteran's service-
connected bilateral inguinal hernias, effective November 24, 
2003.  

The Board notes that prior to this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
gastrointestinal disabilities.  See 67 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001]. The Board notes, however, 
that Diagnostic Code 7338 is the same under both the old and 
new regulations. 

The veteran's bilateral inguinal hernias are currently 
assigned a 10 percent disability rating under DC 7338 for 
inguinal hernia.  Under this code, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion as well as when not operated, 
but remediable.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible inguinal hernia.  A 60 percent rating is 
appropriate for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not  
readily reducible, when considered inoperable.  

A Note provides: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2007)

The evidence in this case includes an April 2004 letter from 
the veteran's private physician, A.L. Chorens, M.D., 
reflecting that he examined the veteran in February 2004 and 
found that he had bilateral inguinal hernias.  He noted the 
veteran's reported a history of bilateral inguinal hernia 
repairs in the 1970s without mesh material.  Dr. Chorens 
opined that due to the presence of recurrent inguinal 
hernias, he recommended to repair both of them to avoid 
complications, to include strangulation and obstruction.   

A December 2004 VA examination report reflects that after 
consideration of the veteran's medical history and a physical 
examination, he was diagnosed as having a  right inguinal 
area that showed tiny, finger tip size bulge (not a 
herniation) and left inguinal area, asymptomatic, with a 
reducible inguinal hernia. 


After the RO granted an increase from 0 to 10 percent in the 
January 2005 decision for the veteran's bilateral inguinal 
hernia, based on a finding that the veteran's left inguinal 
hernia was recurrent, the veteran submitted a February 2006 
letter in which he cited to 38 C.F.R. § 4.114, DC 7338, and 
pointed out that according to this rating scale "add 10 
percent for bilateral involvement."  The veteran furthered 
that since the VA has always acknowledged there is bilateral 
involvement, the additional 10 percent applies.

In an October 2006 statement, the veteran expressed continued 
disagreement with the current 10 percent rating, asserting 
that his physician, Dr. Chorens, stated that he had a 
herniation on his right side, not a slight bulge as noted in 
the SSOC; and therefore, the 10 percent additional rule 
should apply. 

A September 2007 VA examination report reflects that the 
examiner reviewed the claims file, finding that the left 
sided hernia had been well established and that the current 
issue was whether or not there was a recurrence of herniation 
of the right inguinal region. The examiner noted that the 
bilateral hernias had not been reoperated. They were 
minimally symptomatic with brief aching pain, rarely 
occurring - associated with times of excessive lifting.  
However, since the veteran utilized good body mechanics, he 
was fully independent and functional in usual daily 
activities and in his occupational duties as a waste water 
planter operator, which involved some strenuous maneuvers, 
but the veteran reported he was unhindered in carrying out 
his duties.  The examiner found there was no requirement for 
a truss.  Physical examination revealed external genitalia 
and scrotum were normal in appearance.  The left inguinal 
hernia was 2 centimeters in diameter and protrudes 2 
centimeters with valsalva.  It was very easily reducible, and 
in fact, largely reduced spontaneously with recumbency.  The 
veteran also had a very subtle, tiny right inguinal 
herniation, less than 1 centimeter in diameter and 
protrusion.  It reduced spontaneously with a well healed 
uncomplicated scar and with tenderness to palpation.  The 
diagnosis was bilateral inguinal hernias, postoperative, 
mildly recurrent, easily reducible, not requiring truss.  

Considering the medical evidence of record, the Board finds 
that the veteran's bilateral inguinal hernias are manifested 
by virtually identical symptoms, to include that they are 
recurrent and easily reducible, with rarely occurring brief 
aching pain associated with excessive lifting.  In Dr. 
Choren's April 2004 letter, he specifically reports the 
presence of recurrent inguinal hernias - plural (left and 
right).  The Board is aware that  in December 2004, the VA 
examiner did not find that the veteran's right inguinal 
hernia was recurrent.  However, just eight months earlier, 
Dr. Choren not only found recurrent hernias, he also 
indicated in his letter that due to the degree of their 
recurrence, he was concerned about complications and 
recommended surgical repair.  Furthermore, the September 2007 
VA examiner who reviewed the claims file, considered the 
veteran's history and assertions, and performed a physical 
examination, also diagnosed bilateral inguinal hernias that 
were recurrent, supporting Dr. Choren's earlier report in 
April 2004.

In this case, the evidence of record clearly shows that the 
veteran's hernias recurred at least as early as February 
2004.  As the veteran has experienced recurrent hernias, not 
requiring a truss, he warrants a 10 percent rating under 
Diagnostic Code 7338.  The Board points out that separate 
ratings cannot be assigned for each hernia when there is 
compensable bilateral involvement.  However, as correctly 
asserted by the veteran, he is entitled to an additional 10 
percent evaluation under the bilateral provisions of 
Diagnostic Code 7338 since the evidence shows that both 
inguinal hernias meet the criteria for a compensable rating.  
However, the Board finds that there is no evidence that 
either inguinal hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible as required pursuant to the criteria for 
the next higher 30 percent schedular rating.  See 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2007). 

Therefore, with 10 percent currently assigned to either 
inguinal hernia under the rating criteria for DC 7338 (since 
their symptoms are identical), in combination with an 
additional 10 percent for the second hernia, which is 
currently of the same compensable degree, the Board finds 
that a 20 percent rating, but no higher, is warranted 
pursuant to the bilateral provisions under 38 C.F.R. § 4.114, 
DC 7338.

Additionally, the Board finds that there is no evidence that 
the veteran's scars from bilateral hernia repairs are 
manifested by symptomatology required to warrant a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2007).   In this regard, there is no evidence that 
he currently experiences painful, deep, or unstable scars, 
limitation of motion due to the scars, or has a scar that 
covers an area of 929 sq. cm.  Id.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to his service-connected bilateral inguinal hernias 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. The veteran's service-
connected bilateral inguinal hernias are adequately rated 
under the available schedular criteria.  There is no evidence 
of prolonged medical treatment requiring absence from work or 
marked interference with employment. Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 20 percent rating, but no higher, for 
bilateral inguinal hernias, is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


